DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to an RCE filed 12/10/2021.
Claims 1-4, 6, 8-11, 13 and 14 have been amended.
Claims 5 and 12 have been canceled.
Claims 1 and 8 are independent claims.   
Claims 1-4, 6-11 and 13-14 are currently pending.
This Office Action is made non-final after the RCE.

Request Continuation for Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/10/2021 has been entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a communication interface configured to communicate…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As per claim 1, the limitations “based on a first user command for displaying a screen image provided by an application on the terminal apparatus being received…and execute the application on the identified operating system " renders this claim as vague and indefinite.  First, it is not clear whether the claimed application is being executed on the electronic device or on the terminal apparatus.  The amended limitations “a screen image provided by an application on the terminal apparatus…” and “execute the application on the identified operating system” are in conflict.  In view of the specification (Par. [0005-0009]), Examiner interprets that the application is being executed on the electronic device by the identified/selected operating system.  Furthermore, the amended limitations “receive a second user command…; control an operation of the application based on the second user command” is also not clear.  In view of the specification (Par. [0012-0016]), it appears that a single user command is issued/received and an operating system (e.g. first or second operating system) is selected/identified based on the user command (single user command).  It is not clear what “controlling an operation of the application based on the second user command” mean.  In view of the specification and claim 4, it is not clear how “the second command that causes selection of a second operating system” can control an operation of the application executed by the first operating system in response to the first command.  Please clarify how multiple user commands causes selection of multiple operating systems to execute and control the same application via first and second operating system as claimed.  For examination purpose, Examiner interprets that a first or a second 

As per claim 2, the limitation “to display a screen provided by a first operating system…” renders this claim as vague and indefinite.  In view of claim 1, it is not clear whether two separate screens are being provided by the application and also by a first operating system or a single screen image is provided by an application executing on the first operating system.  If a single instance of screen is being provided, then “a screen” should be changed to “the screen image” as recited in claim 1.  Which entity provides “the screen image”, an application or an operating system?  Is “a first operating system” same as “the identified operating system”? 

As per claim 4, it recites the limitation "the user command" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

As per claims 8, 9 and 11, they recite similar limitations as discussed above for claims 1, 2 and 4.  Therefore, claims 8, 9 and 11 are also rejected at least for the reasons discussed above for claims 1, 2 and 4, respectively. 

As per dependent claims 2-4, 6-7 and 9-14, they are also rejected based on virtue of their dependency to respective base claims 1 or 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hanyu et al. (US 2016/0065690 A1) (hereinafter Hanyu) in view of Mays et al. (US 2012/0150992 A1) (hereinafter Mays) and further in view of Song et al. (US 2016/0328241 A1) (hereinafter Song).

As per claim 1, Hanyu discloses (Currently Amended) An electronic device disposed in a transportation means, the electronic device comprising: a communication interface configured to communicate with a terminal apparatus (e.g. Hanyu; [Fig. 6] [0059-0068] [0084] discloses communication interface for communicating with two-in-one computer [terminal apparatus].  The communication interface enables communication between VDI server and the client device.  The communication interface is composed of, for example, a communication device, device driver for the communication device, and protocol stack.); a memory storing a plurality of operating systems (e.g. Hanyu; [Fig. 6, (51)] [0069-0072] discloses storing a plurality of virtual desktop environment hard disk images.  Each virtual desktop environment image corresponds to an OS providing a desktop screen image.  [0004] [0035] discloses a virtual desktop environment includes operating system and application programs.  Also see [0045] [0050].); and a processor configured to: based on a first user command for displaying a screen image provided by an application on the terminal apparatus being received from the terminal apparatus, identify an operating system among the plurality of operating systems corresponding to the received first user command and execute the application on the identified operating system, control the communication interface to transmit the screen image which is provided by the identified operating system to the terminal apparatus (e.g. Hanyu; [0035-0038] discloses a client device communicates with a server which provides a virtual desktop environment.  The virtual desktop environment includes OS and application programs executed by the server.  The two-in-one PC (client device) receives a virtual desktop image delivered by the server and displays the image on the display.  The two-in-one PC transmits input data (user operation data) [user command] to the server.  The server transmits a virtual desktop image based on the user input.  [Fig. 6] [0058] discloses VDI client program communicates with the VDI server to receive virtual desktop images therefrom.  The virtual desktop images are displayed on the screen of the two-in-one PC [terminal apparatus].  The VDI client program transmits input [user command] to the VDI server.  [0069] [0075] discloses image selector selects one of two virtual desktop environments and delivers a virtual desktop image to the client device based on the selected virtual desktop environment.  [0091] discloses VDI client program communicates with the VDI server and receives a virtual desktop image from the VDI server over the network.  The virtual desktop image is displayed on the screen of the two-in-one PC.  [0070-0071] discloses virtual desktop environment includes application program which can run on the OS in virtual desktop environment.  The application program is used for execution of a specific function for the user.  For example, application program may include mailer, browser, work processing or presentation program that user uses.    Also see [Figs. 4-5] [0040-0050] [Fig. 7] [0076-0079] [0095-0098] [0103].  Hanyu discloses receiving user input (i.e. command) from the client device; determining/identifying a virtual desktop environment/image from the plurality of virtual desktop environments/images based on the user selection associated with the user input; and delivering the selected virtual desktop environment/image to the client device for display.  The virtual desktop environment/image includes OS and application programs.  Thus, Hanyu implies identifying an operating system from the plurality of operating systems based on the user input.).
As discussed above, Hanyu discloses strongly implies identifying an operating system from the plurality of operating systems based on the user input by identifying/selecting the user selected virtual desktop image from the plurality of virtual desktop images.
Hanyu implies but does not expressly disclose identify an operating system among the plurality of operating systems corresponding to the received first user command.
However, Mays discloses based on a first user command for displaying a screen image provided by an application on the terminal apparatus being received from the terminal apparatus, identify an operating system among the plurality of operating systems corresponding to the received user command, and control the communication interface to transmit the screen image which is provided by the application executed on the identified operating system to the terminal apparatus (e.g. Mays; [0036] discloses presenting operating system options on the user’s terminal, and the user is prompted to select one of the operating systems.  Based upon the user’s selection command of an operating system, the user’s terminal device is provided access to virtual computer with the user selected operating system. Thus, Mays expressly disclose identifying an operating system among the plurality of operating systems based on user’s selection [command].  [0027] discloses providing a user of the terminal device with various computer resource options, such as which operating system the user wants to .
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the method/system of providing operating systems options to user terminal and providing the user selected operating system based on the user’s selection [command] as taught by Mays into Hanyu because it would allow user to select desired computer resources, including a desired operating system from a pool of operating systems, for exclusive use (See Mays; [0027] [0036]).
The combination of Hanyu and Mays does not expressly disclose receive a second user command being received from the terminal apparatus while the screen image is displayed on the terminal apparatus, and control an operation of the application based on the second user command.
However, Song discloses receive a second user command being received from the terminal apparatus while the screen image is displayed on the terminal apparatus, and control an operation of the application based on the second user command (e.g. Song; [0087] [0098] discloses accepting user inputs for applications running on the second split screen associated with the second operating system while first split screen displays the interface of the first operating system and applications running on the first operating system.  [0005-0010] discloses receiving user operations that triggers instructions to perform data processing based on multiple concurrently running operating systems according to the instruction.  [0015-0016] the control instruction may be an instruction to display the multiple operating systems, the step of performing data processing according to the instruction.  [0022-0027] discloses receiving instruction is input from the Nth split screen, sending the input instruction to an Nth operating Thus, Song expressly discloses receiving a second command via Nth split screen associated with the Nth OS while the first split screen associated with the first OS is being displayed; and controlling/processing the application according to the received user input/command.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the method/system of means for receiving user input associated with the applications running in a second operating system while first OS split screen is being displayed as taught by Song into Hanyu and Mays because it would allow performing data processing based on multiple concurrently running operating systems according to the instruction.  It would allow multiple different operating systems simultaneously to control the terminal equipment (See Song; [0046]).


As per claim 2, the combination of Hanyu, Mays and Song discloses (Currently Amended) The electronic device of claim 1 [See rejection to claim 1 above], wherein the processor is further configured to operate the plurality of operating systems, and to display a screen provided by a first operating system among the plurality of operating systems on a display (e.g. Hanyu; [0041-0044] discloses VDI server includes one or more processors that is/are configured to execute virtual desktop environments.  The processor in the server executes the selected virtual desktop environment using a virtual machine in the server and delivers the virtual desktop image from the server to the two-in-one PC.  [0058] disclose the virtual desktop images are displayed on the screen of the two-in-one PC.  [0075] [0078-0079] discloses VDI server program loads a selected virtual desktop environment (hard disk image) into virtual Mays; [0027, 0036].  Song; [Fig. 1 and related description].).

As per claim 3, the combination of Hanyu, Mays and Song discloses (Currently Amended) The electronic device of claim 2 [See rejection to claim 2 above], wherein the processor is further configured to, based on an operating system selected according to the first user command being the first operating system, transmit the screen provided by the first operating system to the terminal apparatus (e.g. Hanyu; [0035-0038] discloses a client device communicates with a server which provides a virtual desktop environment.  The virtual desktop environment includes OS and application programs executed by the server.  The two-in-one PC (client device) receives a virtual desktop image delivered by the server and displays the image on the display.  The two-in-one PC transmits input data (user operation data) [user command] to the server.  The server transmits a virtual desktop image based on the user input.  [0041-0044] discloses VDI server includes one or more processors that is/are configured to execute virtual desktop environments.  The processor in the server executes the selected virtual desktop environment using a virtual machine in the server and delivers the virtual desktop image Thus, when virtual desktop environment 51A is selected based on the user input from the client PC, the processor in VDI server executes virtual desktop environment 51A and delivers the virtual desktop image based on the selected environment.  Also see [0066] [Fig. 6] [0089-0091]. Mays; [0036] discloses providing virtual computer to the user terminal where user accesses virtual computer with the user selected operating system using local peripheral devices, such as display screen.).

As per claim 4, the combination of Hanyu, Mays and Song discloses (Currently Amended) The electronic device of claim 2 [See rejection to claim 2 above], wherein the processor is further configured to, based on a second operating system different from the first operating system being selected according to the user command, transmit a screen provided by the second operating system to the terminal apparatus (e.g. Hanyu; [0068-0075] discloses receiving state data from the two-in-one PC [user device], image selector selects one of two virtual desktop environments 51A and 51B based on the received state data from the Thus, when virtual desktop environment 51B is selected based on the user input from the client PC, the processor in VDI server executes virtual desktop environment 51B and delivers the virtual desktop image based on the selected environment.  Also see [0066] [Fig. 6] [0089-0091]. Mays; [0036].).
Furthermore, Song expressly discloses transmit a screen provided by the second operating system to the terminal apparatus while the screen provided by the first operating system is being displayed on the display (e.g. Song; [0005] discloses means of split-screen displaying interfaces provided by multiple operating systems simultaneously. [Fig. 1] [0097-0098] discloses a split-screen consists of a first split screen and a second split screen.  The second split screen is configured to display the interface of the second operating and applications running on the second operating system while the interface of the first operating system is being displayed. [0087] [0098] discloses accepting user inputs for applications running on the second split screen associated with the second operating system while first split screen displays the interface of the first operating system and applications running on the first operating system.  [0015-0016] the control instruction may be an instruction to display the multiple operating systems, the step of performing data processing according to the instruction.  [0022-0027] .

As per claims 8-11, these are method claims having similar limitations as cited in device claims 1-4, respectively.  Thus, claims 8-11 are also rejected under the same rationale as cited in the rejection of rejected claims 1-4, respectively.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hanyu in view of Mays and Song and further in view of Hyun Chul Sim (US 2015/0181274 A1) (hereinafter Sim).

As per claim 6, the combination of Hanyu, Mays and Song discloses (Currently Amended) The electronic device of claim 1 [See rejection to claim 1 above], wherein the processor is further configured to output audio provided by the executed application through a speaker (e.g. Hanyu; [0035] discloses client device communicates with a server which provides a virtual desktop environment.  The environment including OS and application program is executed by the server.  The client device receives a virtual desktop image delivered by the server and displays the image on the display.  [0038] [0045] [0050] discloses the virtual desktop image is a screen image that is provided for the client device by the server, and includes various screen images displayed on the display of the client device, including operating system screen image and application program screen image.  [0070-0071] discloses virtual desktop .

As discussed above, the combination of Hanyu, Mays and Song discloses processor in a VDI server is configured to provide output provided by the executed application to the client device, but does not expressly disclose wherein the processor is further configured to output audio provided by the executed application through a speaker.
However, Sim discloses wherein the processor is further configured to output audio provided by the executed application through a speaker (e.g. Sim; [0003-0007] discloses a system and method for controlling a mirror link, that controls a configuration of an audio-video-navigation system of a vehicle and a screen of a portable terminal which are mirrored link.  Multimedia services such as a digital television, a video on demand, listening to music or navigation application can be executed and the output audio of such applications is provided via audio system.  The mirror link technology would allow providing audio output of such applications via audio system or via speaker of the portable terminal (smart phone.).  [0019] discloses using mirror link that enables providing an output result of executed application AVN and a portable terminal, including transmitting sound.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the method/system of outputting audio of executed application through a speaker as taught by Sim into the combination of Hanyu, Mays and Song because it would allow providing multimedia services to the user, such that user can watch TV and a video 

As per claim 13, this is a method claim having similar limitations as cited in device claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hanyu in view of Mays and Song and further in view of Okamoto et al. (US 2010/0070106 A1) (hereinafter Okamoto).

As per claim 7, the combination of Hanyu, Mays and Song discloses (Previously Presented) The electronic device of claim 1 [See rejection to claim 1 above], wherein the plurality of operating systems include [[a real-time operating system (RTOS)]] and a general purpose operating system (GPOS) (e.g. Hanyu; [Fig. 6] [0070-0072] discloses VDI server comprising multiple operating systems where the OSs may be of the same kind or different kinds. Mays; [0028] discloses host operating system may be a version or derivation of the Linux operating system. Song; [0004-0005] discloses present invention provides means to use multiple different Oss simultaneously.  [0055] disclose multiple OSs can be running simultaneously, for example two operating systems, one is an Android operating system and the other is a Windows This implies multiple operating systems can include any kind of operating system.  ).
The combination of Hanyu, Mays and Song does not expressly disclose wherein the plurality of operating systems include a real-time operating system (RTOS).
However, Okamoto discloses wherein the plurality of operating systems include a real-time operating system (RTOS) and a general purpose operating system (GPOS) (e.g. Okamoto; [Abstract] [Fig. 1A, 1B, 2A and 2B] [0039] discloses multiple operating systems include real-time OS (RT-OS)  and Multimedia OS (MM-OS).  [0040] MM-OS is superior to RT-OS in handling compression/expansion processing, user interface processes and multimedia processes.  MM-OS include Linux and QNX.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the method/system of utilizing multiple operating systems including RT-OS and MM-OS as taught by Okamoto into the combination of Hanyu, Mays and Song because it would allow providing a platform compatible with a real-time processing and enhanced reliability required for a control system and flexibility and extensibility required for an information system control unit.  The RT-OS has enhanced functions for batch processing and time sharing system in order to give priority to the real-time processing while the MM-OS is superior to RT-OS in handling other types of processes (See Sim; [0005-0008] [0038] [0040]).

As per claim 14, this is a method claim having similar limitations as cited in device claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they moot in view of new ground of rejections necessitated by the amendment.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


December 30, 2021